



Exhibit 10.5


FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


This First Amendment to the Employment Agreement (the “First Amendment”) is
effective as of September 15, 2016 (“First Amendment Effective Date”), by and
among Michael Plunkett (the “Executive”), Alphatec Spine Inc., a California
corporation (“Spine”) and Alphatec Holdings, Inc., a Delaware corporation
(“Holdings”) (collectively, Spine and Holdings shall be referred to as the
“Company”). Capitalized terms undefined shall have the meaning ascribed to them
in the Agreement.
WHEREAS, on or about February 17, 2014, the Company and the Executive have
entered into an Employment Agreement (the “Agreement”);
WHEREAS, the Company and the Executive have agreed to enter into this First
Amendment as of the Effective Date to further amend the Agreement.
THEREFORE, in consideration of the mutual promises contained in this First
Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the parties, the parties agree as
follows:
1.    AMENDMENTS.
1.1.    Amendment and Restatement of Section 3. Section 3 of the Agreement is
hereby deleted in its entirety and replaced with the following:
“The Company shall employ Executive and Executive agrees to work for the Company
as its President and Chief Operating Officer. Executive shall perform the duties
and responsibilities inherent in the position in which Executive serves and such
other duties and responsibilities as the Chief Executive Officer or his or her
designee shall from time to time assign to Executive. The Executive shall report
to the Chief Executive Officer or his or her designee.”
1.2.    Amendment and Restatement of Section 4.1. Section 4.1 of the Agreement
is hereby deleted in its entirety and replaced with the following:
“Commencing on the First Amendment Effective Date, the Company shall pay
Executive a salary (the “Base Salary”) of $350,000 gross per year, payable
bi-weekly in accordance with the Company’s customary payroll practices.”
1.3    Amendment and Restatement of Section 4.2. Section 4.2 of the Agreement is
hereby deleted in its entirety and replaced with the following:
“Performance Bonus. Provided that the Executive is employed by the Company on
the date that such bonus is paid, Executive will be eligible to receive a
discretionary cash performance bonus each fiscal year in an amount equal to 70%
of the annual Base Salary paid to Executive for such fiscal year (the “Target
Bonus Amount”). The payment of the Target Bonus Amount shall be subject to the
Company’s and Executive’s achievement of goals to be established and presented
to the Executive each fiscal year.”


2.    MISCELLANEOUS. In the event of any conflict between the provisions of this
First Amendment and the Agreement, the provisions of this First Amendment shall
prevail. Other than as set forth in this First Amendment, the remainder of the
Agreement shall remain in full force and effect.
[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this First Amendment to the
Agreement on September 15, 2016


ALPHATEC SPINE, INC.


By: _/S/ Craig Hunsaker_____________
Name: Craig Hunsaker
Title: EVP, People & Culture




ALPHATEC SPINE, INC.


By: __/S/ Craig Hunsaker____________
Name: Craig Hunsaker
Title: EVP, People & Culture




EXECUTIVE


/S/ Michalel Plunkett_______________
Name: Michael Plunkett











